 
Exhibit 10.20
 
WAIVER AGREEMENT
 


WAIVER AGREEMENT (“Waiver Agreement”) dated as of February 25, 2009 among GSC
ACQUISITION COMPANY, a Delaware corporation (“GSCAC”), GSCAC Holdings I LLC, a
Delaware limited liability company (“Holdco Sub”), GSCAC Holdings II LLC, a
Delaware limited liability company (“Holdco Sub2”), GSCAC Merger Sub LLC, a
Delaware limited liability company (“Merger Sub” and together with GSCAC, Holdco
Sub and Holdco Sub2, the “GSCAC Parties”), and COMPLETE ENERGY HOLDINGS, LLC, a
Delaware limited liability company (“CEH”).
 
WHEREAS, the parties hereto are parties to an Agreement and Plan of Merger dated
as of May 9, 2008 (the “Merger Agreement”); any capitalized term not defined in
this Waiver Agreement shall have the meaning given such term in the Merger
Agreement.
 
WHEREAS, Section 6.13 of the Merger Agreement limits the ability of the parties
thereto and other person from engaging in discussions or taking certain other
actions concerning any proposal for a merger, sale or purchase of substantial
assets, sale or purchase of shares of capital stock or other securities,
recapitalization or other business combination transaction involving a GSCAC
Party or any Project Companies on the one hand and any third party on the other
hand; and
 
WHEREAS, GSCAC and CEH each desires to waive certain provisions of Section 6.13
of the Merger Agreement to the extent provided herein.
 
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
1.  The GSCAC Parties and CEH each hereby waives the limitations contained in
Section 6.13(a) of the Merger Agreement to the extent necessary to permit the
GSCAC Parties and CEH, and their respective Affiliates and Representatives, to
directly or indirectly solicit and initiate discussions and/or negotiations
with, enter into confidentiality agreements on customary terms with and furnish
any information about themselves and their respective Affiliates to, and
otherwise assist, facilitate or encourage, any Person or group concerning any
proposal for a merger, sale or purchase of substantial assets, sale or purchase
of shares of capital stock or other securities, recapitalization or other
business combination transaction involving any GSCAC Parties or any Project
Companies on the one hand and any third party on the other hand (any such
potential transaction, an “Alternative Proposal”).  Notwithstanding the
foregoing, (i) CEH agrees that it shall not, and shall not permit any other
Project Company or any of its Affiliates or Representatives to, enter into any
Contract or otherwise make any commitments in connection with any Alternative
Proposal (other than a confidentiality agreement on customary terms), except
with the consent of GSCAC; and (ii) GSCAC agrees that it shall not, and shall
not permit any GSCAC Party or any of its Affiliates or Representatives to, enter
into any Contract or otherwise make any commitments in
 

--------------------------------------------------------------------------------


 
connection with any Alternative Proposal (other than a confidentiality agreement
on customary terms), except with the consent of CEH.
 
2.  In addition, GSCAC and CEH each hereby waives the requirements contained in
the second and third sentences of Section 6.13(a) of the Merger Agreement with
respect to any discussions, negotiations or other matters permitted from and
after the date hereof by Section 1 above.
 
3.  CEH acknowledges that GSCAC shall disclose this Agreement in a filing with
the SEC, and CEH hereby consents to such disclosure to the extent required by
Section 6.11 of the Merger Agreement.
 
4.  Except as expressly set forth herein, the waivers and consent contained in
this Waiver Agreement shall not constitute an amendment or waiver of any term of
condition of the Merger Agreement or any other Transaction Document, and all
such terms and conditions shall remain in full force and effect and are hereby
ratified and confirmed in all respects.
 
5.  This Waiver Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to any conflict or
choice of law provision that would result in the imposition of another state’s
Law.
 
6.  The headings and captions contained herein are for convenience and shall not
control or affect the meaning or construction of any provision hereof.
 
7.  This Waiver Agreement may be executed in counterparts, each of which shall
be deemed to be an original and which together shall constitute one and the same
instrument
 
8.  This Waiver Agreement shall become effective as of the date hereof when both
(i) each party hereto shall have executed a counterpart hereof and (ii) each
party to the TCW Consent shall have executed a consent to this Waiver Agreement.
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Waiver Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.
 
 

 
GSC ACQUISITION COMPANY
         
By:
/s/ Peter R. Frank      
Name:
Peter R. Frank      
Title:
Chief Executive Officer and Principal Accounting and Financial Officer          
 






 
GSCAC HOLDINGS I LLC
         
By:
GSC ACQUISITION COMPANY, as its sole member
           
By:
/s/ Peter R. Frank      
Name:
Peter R. Frank      
Title:
Chief Executive Officer and Principal Accounting and Financial Officer          
 






 
GSCAC HOLDINGS II LLC
         
By:
GSCAC HOLDINGS I LLC, as its sole member
 
   
By:
GSC ACQUISITION COMPANY, as its sole member
 
   
By:
/s/ Peter R. Frank      
Name:
Peter R. Frank      
Title:
Chief Executive Officer and Principal Accounting and Financial Officer          
 



3

--------------------------------------------------------------------------------





 
GSCAC MERGER SUB LLC
         
By:
GSCAC HOLDINGS II LLC, as its sole member
 
   
By:
GSCAC HOLDINGS I LLC, as its sole member
 
   
By:
GSC ACQUISITION COMPANY, as its sole member
 
   
By:
/s/ Peter R. Frank      
Name:
Peter R. Frank      
Title:
Chief Executive Officer and Principal Accounting and Financial Officer          
 






 
COMPLETE ENERGY HOLDINGS, LLC
         
By:
/s/ Hugh A. Tarpley      
Name:
Hugh A. Tarpley      
Title:
Managing Director  



 
 4

--------------------------------------------------------------------------------